Case: 12-15260    Date Filed: 07/16/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-15260
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:12-cr-60148-WJZ-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

ROBERT PAUL MCRAY,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (July 16, 2013)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Sheryl J. Lowenthal, appointed counsel for Robert Paul McRay in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,
              Case: 12-15260    Date Filed: 07/16/2013   Page: 2 of 2


18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and McRay’s conviction and sentence

are AFFIRMED.




                                         2